Exhibit 11. Metro Bancorp, Inc. Computation of Net Loss Per Share For the Quarter Ended September 30, 2010 Loss Shares Per Share Amount Basic Loss Per Share: Net loss $ ) Preferred stock dividends ) Loss available to common stockholders ) $ ) Effect of Dilutive Securities: Stock options - Diluted Loss Per Share: Loss available to common stockholders plus assumed conversions $ ) $ ) For the Quarter Ended September 30, 2009 Loss Shares Per Share Amount Basic Loss Per Share: Net loss $ ) Preferred stock dividends ) Loss available to common stockholders ) $ ) Effect of Dilutive Securities: Stock options - Diluted Loss Per Share: Loss available to common stockholders plus assumed conversions $ ) $ ) For the Nine Months Ended September 30, 2010 Loss Shares Per Share Amount Basic Loss Per Share: Net loss $ ) Preferred stock dividends ) Loss available to common stockholders ) $ ) Effect of Dilutive Securities: Stock options - Diluted Loss Per Share: Loss available to common stockholders plus assumed conversions $ ) $ ) For the Nine Months Ended September 30, 2009 Loss Shares Per Share Amount Basic Loss Per Share: Net loss $ ) Preferred stock dividends ) Loss available to common stockholders ) $ ) Effect of Dilutive Securities: Stock options - Diluted Loss Per Share: Loss available to common stockholders plus assumed conversions $ ) $ )
